Filed 7/9/21 P. v. Beck CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073170

 v.                                                                      (Super.Ct.No. BAF1800617)

 SCOTT EDWARD BECK,                                                      OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Steven G. Counelis,

Judge. Dismissed.

         Law Office of Marend M. Garrett and Marend M. Garret for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Julie L. Garland, Assistant Attorney General,

Eric Swenson and Michael D. Butera, Deputy Attorneys General, for Plaintiff and

Respondent.

         Defendant and appellant Scott Edward Beck appeals from an order of the

Riverside County Superior Court sentencing him to the upper term of 66 months in prison

                                                             1
after a jury convicted him of attempted voluntary manslaughter. Defendant’s sole

argument on appeal is he should have been sentenced to a lesser term because the court

erred when it found he induced family members to participate in the commission of the

crime. We find the issue forfeited and dismiss the appeal.

                                   BACKGROUND

      In May 2018 defendant’s household included his wife as well as his adult

stepdaughter and two stepsons. He and his wife sold methamphetamine. One of their

customers was the victim, who over the course of his relationship with the family,

became involved with defendant’s stepdaughter against the wishes of defendant and his

wife. They told the victim not to come to their home anymore, but he would nevertheless

sneak into the house and spend the night with the stepdaughter several times a week.

      In the wee hours of a morning in May 2018, defendant noticed the surveillance

camera monitoring a side door access into the stepdaughter’s room had been disabled.

Assuming the victim was in the house, defendant alerted his wife and stepson and, armed

with a .22-caliber long rifle, entered the stepdaughter’s bedroom demanding to know who

was there. His wife also came into the bedroom, pulled back the comforter to expose the

victim hiding under the covers wearing only his underwear. Defendant and his wife

yelled at the victim, who knelt on the bed. The victim explained he loved the

stepdaughter and asked defendant to let him go or to call the police. Defendant pointed

the gun at the victim, but the stepdaughter stepped in front of him. When the

stepdaughter got out of the way, defendant jammed the barrel of the gun into the victim’s




                                            2
head, causing him to bleed “pretty bad.” Defendant’s wife told defendant to shoot the

victim, and he did, hitting the victim on the top of his head.

       The victim suffered a brain hemorrhage and a stroke as a result of his injuries,

which required surgical intervention. He was left with bullet fragments in his brain that

were not able to be removed, severe scarring, and enduring problems with headaches,

memory loss, stuttering, and social anxiety.

       Defendant was arrested and charged with attempted murder with an enhancement

for intentional discharge of a firearm causing great bodily injury in violation of Penal

Code sections 664, 187, subdivision (a), and 12022.53, subdivisions (d) and (g),

respectively.1

       At trial, defendant admitted arming himself with the rifle but said he intended only

to confront and scare the victim and hold him until the police arrived. According to

defendant, the victim caused the firearm to discharge when he knocked into it when he

tried to hit defendant’s wife. The court found that testimony not credible.

       A jury did not find defendant guilty of attempted murder but convicted him of the

lesser included offense of attempted voluntary manslaughter. (§§ 664, 192, subd. (a).)

The trial court sentenced defendant to a state prison term of 66 months. Defendant

appealed.




       1 All statutory references are to the Penal Code and rule references are to the
California Rules of Court.

                                               3
                                       DISCUSSION

       On appeal, defendant challenges the imposition of the high term of five and one-

half years for voluntary manslaughter rather than the three and one-half years

recommended by the probation officer. He argues the court chose the high term based

upon the finding he induced his family to participate in the crime, a finding he claims

cannot possibly be supported by the evidence because the crime the jury convicted him of

was one involving a killing resulting from a sudden quarrel or is committed in the heat of

passion.

       The People argue defendant forfeited his right to challenge the trial court’s

reasoning for imposition of the upper term by failing to object. We agree.

       In cases like the present one in which a trial court must impose punishment in a

case coming within the determinate sentencing provisions (§ 1170 et seq.), it is generally

afforded broad discretion to tailor the sentence to the particular circumstances presented.

(People v. Scott (1994) 9 Cal.4th 331, 349.) The discretion includes whether to impose

the lower or upper term rather than middle term of imprisonment prescribed by statute.

(Id. at pp. 349-350; § 1170, subd. (b).) The court is required to articulate on the record at

the time of sentencing the reasons for its choice of punishment such as circumstances in

aggravation or mitigation. (§ 1170, subds. (b), (c); Rules 4.421, 4.423.)

       A party who was given an adequate and meaningful opportunity to seek

clarifications or changes in the sentence or otherwise object to the trial court’s sentencing

choices or the reasons it articulates in support of them forfeits the right to challenge the

sentence on appeal. (People v. Gonzalez (2003) 31 Cal.4th 745, 752.)


                                              4
       Here, the probation department recommended defendant receive the middle term

of three years. The People’s sentencing brief called for imposition of the upper term of

66 months and included the fact defendant involved his wife and stepson in trying to

catch the victim as factors in aggravation. In his sentencing memorandum, defendant

argued he should receive the lower term of 18 months because he was defending his

family when he injured the victim, he learned his lesson, he did not have a criminal

history, and he was not in good health.

       At the hearing, the People argued first and reiterated defendant’s involvement of

his family as one of the reasons the court should select the upper term. When he argued,

defendant made no mention of the People’s argument. His argument instead focused

solely on his theory that the victim provoked the situation that led to a terrible accident

and how his incarceration up until that point had already caused severe economic

hardship for him and his disabled wife.

       At the close of arguments, the court found the case presented five of the

aggravating factors relating to the crime set forth in rule 4.421(a). One of those factors

was, “[t]he defendant induced others to participate in the commission of the crime or

occupied a position of leadership or dominance of other participants in its commission.”

(Rule 4.421(a)(4).) In support of that finding, the court noted defendant directed family

members to find and locate the victim on the property, including the participation of

defendant’s wife who encouraged defendant to shoot the victim. After identifying all the

aggravating and mitigating factors it was considering, and stating they would form the

bases of its determination of the appropriate term, the court inquired of the parties if there


                                              5
was any reason judgment should not then be pronounced. Defendant’s counsel said,

“No.” Thereafter, the court imposed the upper term of 66 months and engaged counsel in

a discussion of how credits were to be calculated.

         It is clear from the foregoing that defendant had ample time to object to

consideration of the rule 4.421(a)(4) inducement/leadership factor. The People had

raised it in their brief filed and served in advance of the hearing. They raised the factor

again at the hearing. Even so, defendant did not address that subject in his argument.

And, when the court invited the parties to address the factors it identified as under

consideration—including the inducement of others—before announcing the sentence,

defendant declined. After it announced the sentence, the court engaged counsel in

discussion on matters relating to the sentencing, during which time defendant could have

raised the issue. Accordingly, we find defendant has forfeited his right to challenge the

court’s finding he induced his family members to participate in the commission of the

crime.

         Even if the issue was not forfeited, defendant would not prevail. His sole

argument on appeal is he should have been sentenced to a lesser term because the

evidence is insufficient to support the finding he induced family members to participate

in commission the attempted killing of the victim. The insufficiency of the evidence

claim is bottomed on the proposition the finding is necessarily erroneous because it is

impossible to reconcile it with the jury’s conclusion that he had attempted to kill the

victim “because of a sudden quarrel or in the heat of passion.” The claim lacks factual

and legal support.


                                               6
       Contrary to defendant’s suggestion, a sudden quarrel or heat of passion is not

necessarily a momentary event. Rather, a person’s heat of passion may persist until

enough time passes for the passions to cool off and for judgment to be restored. (People

v. Millbrook (2014) 222 Cal.App.4th 1122, 1139.) The record reveals that, when

defendant concluded the victim was likely in the home, his passions were incited. Upset

and angry, he alerted his wife and stepson and enlisted their assistance and grabbed his

rifle. He also unlocked the sliding glass door into the stepdaughter’s room to permit the

stepson’s entry after the victim was located. Thereafter, he hit victim with the rifle and

shot him.

       Moreover, if the court had erred in finding defendant induced family members to

participate in the commission of the crime, the error was harmless because the court

found other factors in aggravation that support its sentencing choice. The factors relating

to the crime were: (i) it involved great violence and great bodily harm such that it is not

clear the victim will ever recuperate from the physical injuries or from the significant

changes in his personality and his personhood resulting from the attack; (ii) defendant

was armed and used a weapon in the commission of the crime; and (iii) the victim was

particularly vulnerable as he was not armed and was kneeling on the bed wearing only his

underwear (or was “close to being in his underwear”) when defendant shot him. (Rule

4.421(a)(1)-(3).) The court also found defendant engaged in violent conduct that

indicates a serious danger to society, an aggravating factor set forth in rule 4.421(b)(1).




                                              7
                                DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               RAMIREZ
                                                         P. J.


We concur:


McKINSTER
                       J.


RAPHAEL
                       J.




                                     8